       Case 2:19-cv-00052-TOR      ECF No. 1    filed 02/15/19   PageID.1 Page 1 of 26



 1   Derek W. Loeser, WSBA #24274
     Gretchen Freeman Cappio, WSBA #29576
 2   KELLER ROHRBACK L.L.P.
 3   1201 Third Avenue, Suite 3200
     Seattle, WA 98101-3052
 4   Telephone: (206) 623-1900
     Facsimile: (206) 623-3384
 5

 6   Chanele N. Reyes, WSBA #46712
     KELLER ROHRBACK L.L.P.
 7   3101 N. Central Avenue, Suite 1400
 8   Phoenix, AZ 85012
     Telephone: (602) 248-0088
 9   Facsimile: (602) 248-2822
10
     Matthew J. Preusch, pro hac vice
11   forthcoming
     KELLER ROHRBACK L.L.P.
12   801 Garden Street, Suite 301
13   Santa Barbara, CA 93101
     Telephone: (805) 456-1496
14   Facsimile: (805) 456-1497
15
                           UNITED STATES DISTRICT COURT
16                        EASTERN DISTRICT OF WASHINGTON
                                 SPOKANE DIVISION
17

18   MONTY AND MICHELLE COORDES,
     individually and on behalf of all others
19   similarly situated,                            Case No.

20                                Plaintiffs,       CLASS ACTION COMPLAINT
21
           v.
22
     WELLS FARGO & COMPANY, WELLS
23   FARGO BANK, N.A., and WELLS
     FARGO HOME MORTGAGE,
24

25                              Defendants.

26


     CLASS ACTION COMPLAINT- 1                                   KELLER ROHRBACK L.L.P.
                                                                  1201 THIRD AVENUE, SUITE 3200
                                                                     SEATTLE, W A 98101-3052
                                                                   TELEPHONE: (206) 623-1900
                                                                    FACSIMILE: (206) 623-3384
        Case 2:19-cv-00052-TOR        ECF No. 1    filed 02/15/19   PageID.2 Page 2 of 26



 1          Plaintiffs Monty and Michelle Coordes bring this lawsuit on behalf of themselves
 2   and a proposed nationwide class of similarly situated people who were wrongfully denied
 3
     a mortgage modification by Defendants Wells Fargo & Company; Wells Fargo Bank,
 4
     N.A.; and Wells Fargo Home Mortgage (collectively “Wells Fargo,” “the Bank,” or
 5

 6   “Defendants”) due to a software glitch, which the Bank itself has admitted. Plaintiffs,
 7   through their Counsel, allege the following based on publicly available information,
 8
     investigation of Counsel, and information and belief.
 9
                                     I.     INTRODUCTION
10

11          1.     In 2005, Monty and Michelle Coordes built a new home in Spokane,

12   Washington, that was secured by a mortgage loan.
13
            2.     As a result of the economic downturn, Mr. Coordes became temporarily
14
     unemployed in 2010. The Coordeses immediately sought a mortgage loan modification
15

16   from Wells Fargo that would have allowed them to pay the modified payment using Ms.

17   Coordes’s salary and Mr. Coordes’s unemployment benefits until he was able to obtain
18
     new employment.
19
            3.     Despite the Coordeses’ diligent efforts, Wells Fargo rejected the
20

21   Coordeses’ mortgage modification application. Because of the denial, the Coordeses lost

22   their home to foreclosure.
23
            4.     In August 2018, Wells Fargo disclosed that a calculation error in its own
24
     mortgage loan modification underwriting software resulted in the improper denial of
25

26   approximately 625 modification applications, including the Coordeses, that should have


     CLASS ACTION COMPLAINT- 2                                      KELLER ROHRBACK L.L.P.
                                                                     1201 THIRD AVENUE, SUITE 3200
                                                                        SEATTLE, W A 98101-3052
                                                                      TELEPHONE: (206) 623-1900
                                                                       FACSIMILE: (206) 623-3384
        Case 2:19-cv-00052-TOR           ECF No. 1     filed 02/15/19   PageID.3 Page 3 of 26



 1   qualified for modification. Wells Fargo updated the number in November 2018 to 870.
 2   Worse still, many of the affected homeowners, including the Coordeses, endured the
 3
     nightmare of foreclosure—unnecessary foreclosure. Wells Fargo continues to investigate,
 4
     indicating there may be even more affected homeowners than already known at the time
 5

 6   of this filing.
 7          5.         Wells Fargo has now publicly admitted to the error in its software. It also
 8
     admitted that the Coordeses were among the many victims of that “glitch.”
 9
            6.         To right this wrong, ensure Wells Fargo fully compensates all parties who
10

11   were affected by this software error, obtain available statutory and other damages, and
12   hold Wells Fargo accountable for yet another abuse of customer trust, the Coordeses
13
     bring this class action Complaint on behalf of themselves and all similarly situated Wells
14
     Fargo mortgage borrowers nationwide.
15

16                                II.    JURISDICTION AND VENUE
17          7.         This Court has subject matter jurisdiction over this action pursuant to 28
18
     U.S.C. § 1331 based on the federal statutory claims below, and the Court has
19
     supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. § 1367.
20

21          8.         This Court also has subject matter jurisdiction pursuant to the Class Action

22   Fairness Act of 2005, 28 U.S.C. § 1332(d), because at least one Class member is of
23
     diverse citizenship from one Defendant, there are 100 or more Class members
24
     nationwide, and the aggregate amount in controversy exceeds $5,000,000.
25

26


     CLASS ACTION COMPLAINT- 3                                          KELLER ROHRBACK L.L.P.
                                                                         1201 THIRD AVENUE, SUITE 3200
                                                                            SEATTLE, W A 98101-3052
                                                                          TELEPHONE: (206) 623-1900
                                                                           FACSIMILE: (206) 623-3384
        Case 2:19-cv-00052-TOR         ECF No. 1     filed 02/15/19   PageID.4 Page 4 of 26



 1          9.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(3) because
 2   the Court has personal jurisdiction over Defendants, a substantial portion the alleged
 3
     wrongdoing occurred in this District and the state of Washington, and Defendants have
 4
     sufficient contacts with this District and Washington.
 5

 6          10.    Venue is proper in the Eastern District of Washington pursuant to 28
 7   U.S.C. § 1391(b)(2) because a substantial part of the events or omissions giving rise to
 8
     the claims at issue in this Complaint arose in this District. The Plaintiffs reside in
 9
     Spokane County, thus the Spokane Division is proper.
10

11                                         III.   PARTIES
12          11.    Monty and Michelle Coordes are residents and citizens of Spokane Valley,
13
     Washington. They owned a home in Spokane, Washington, that was unlawfully
14
     foreclosed on by Wells Fargo in 2011.
15

16          12.    Defendant Wells Fargo & Company is incorporated in Delaware with its

17   principal place of business in San Francisco, California. Wells Fargo & Company is a
18
     financial services company with $1.9 trillion in assets and approximately 271,000
19
     employees. It provides banking, insurance, investments, mortgage, and consumer and
20

21   commercial finance through more than 8,500 locations, 13,000 ATMs, the Internet and

22   mobile banking, and has offices in 42 countries and territories. Wells Fargo & Company
23
     represents through various means, including in press releases issued from San Francisco,
24
     California, that it provides mortgage services:
25

26


     CLASS ACTION COMPLAINT- 4                                        KELLER ROHRBACK L.L.P.
                                                                        1201 THIRD AVENUE, SUITE 3200
                                                                           SEATTLE, W A 98101-3052
                                                                         TELEPHONE: (206) 623-1900
                                                                          FACSIMILE: (206) 623-3384
          Case 2:19-cv-00052-TOR       ECF No. 1     filed 02/15/19   PageID.5 Page 5 of 26



 1

 2

 3

 4

 5

 6            13.    Defendant Wells Fargo Bank, N.A. is a national banking association
 7   chartered under the laws of the United States with its primary place of business in Sioux
 8
     Falls, South Dakota. Wells Fargo Bank, N.A. provides Wells Fargo & Company personal
 9
     and commercial banking services, engages in mortgage lending, and is Wells Fargo &
10

11   Company’s principal subsidiary. Wells Fargo Bank, N.A. is also the successor by merger
12   to Wells Fargo Home Mortgage, Inc.
13
              14.    Defendant Wells Fargo Home Mortgage is a division of Wells Fargo Bank,
14
     N.A. and has its primary place of business in Des Moines, Iowa.
15

16                               IV.    FACTUAL ALLEGATIONS
17            15.    Wells Fargo is the nation’s second largest residential mortgage provider. In
18
     August 2018, it disclosed to the Securities and Exchange Commission (“SEC”) that an
19
     error in its mortgage loan modification underwriting software led to the improper denial
20

21   of approximately 625 customers for mortgage modifications, with the majority resulting

22   in needless foreclosures. In November 2018, Wells Fargo updated its disclosure to state
23
     the software error affected 870 consumers.1 Before these public disclosures, the
24

25

26   1
         Further, Wells Fargo acknowledged in November 2018 that it continues to investigate
         the matter, which may result in identification of additional victims.
     CLASS ACTION COMPLAINT- 5                                        KELLER ROHRBACK L.L.P.
                                                                       1201 THIRD AVENUE, SUITE 3200
                                                                          SEATTLE, W A 98101-3052
                                                                        TELEPHONE: (206) 623-1900
                                                                         FACSIMILE: (206) 623-3384
          Case 2:19-cv-00052-TOR      ECF No. 1     filed 02/15/19   PageID.6 Page 6 of 26



 1   Coordeses had no idea that Wells Fargo’s software glitch was to blame for the denial of
 2   their mortgage modification and subsequent foreclosure.
 3
     A.     Mortgage modification
 4
            16.    Mortgage modification allows lender and borrower to modify the original
 5

 6   terms of the mortgage contract. Possible modifications include reduction in interest rate,

 7   fixed interest rate, reduction of the principal or forbearance, or extension of the term.
 8
            17.    In 2009 the federal government introduced a policy known as Making
 9
     Home Affordable (MHA) to address the foreclosure crisis at that time. The largest
10

11   program in MHA was the Home Affordable Modification Program (HAMP), which was

12   designed to assist homeowners struggling financially avoid foreclosure. To qualify,
13
     borrowers were required to demonstrate documented financial hardship and the ability to
14
     make the monthly mortgage payment after modification. The program allowed lenders
15

16   and borrowers to modify loans to a level that would be affordable immediately, yet still

17   sustainable over the term of the loan. Mortgage modifications were completed under the
18
     program without expense to the taxpayer.
19
            18.    HAMP modifications began with a three-month trial period that allowed the
20

21   borrower to demonstrate their ability to make their payments timely. The official

22   modification occurred at the end of the trial and became permanent on the loan.
23
            19.    The federal government developed software to determine eligibility for
24
     participation in the HAMP program. Despite the accessibility of this software, Wells
25

26   Fargo opted to develop and use its own software. It was this internally-developed


     CLASS ACTION COMPLAINT- 6                                       KELLER ROHRBACK L.L.P.
                                                                       1201 THIRD AVENUE, SUITE 3200
                                                                          SEATTLE, W A 98101-3052
                                                                        TELEPHONE: (206) 623-1900
                                                                         FACSIMILE: (206) 623-3384
          Case 2:19-cv-00052-TOR       ECF No. 1     filed 02/15/19   PageID.7 Page 7 of 26



 1   software that contained a glitch in the calculation of attorneys’ fees that led to the
 2   improper denial of otherwise qualified mortgage modification applications, such as that
 3
     of the Coordeses.
 4
     B.     Wells Fargo’s admission of its own software error
 5

 6          20.    On August 3, 2018, Wells Fargo revealed in its SEC 10-Q filing that an

 7   internal review of its mortgage loan modification underwriting software determined a
 8
     “calculation error” involving some accounts in the foreclosure process between April 13,
 9
     2010, and October 20, 2015. The error was an “automated miscalculation of attorneys’
10

11   fees that were included for purposes of determining whether a customer qualified for a

12   mortgage loan modification pursuant to the requirements of government-sponsored
13
     enterprises . . .” Due to this mistake, on August 3, 2018, Wells Fargo announced that it
14
     had identified at least 625 customers who were incorrectly denied a mortgage
15

16   modification for which they would otherwise have qualified. Wells Fargo estimated that

17   approximately 400 of those 625 cases resulted in foreclosure.
18
            21.    On November 6, 2018, Wells Fargo, in an updated disclosure, announced
19
     that it expanded its search to March 15, 2010, to April 30, 2018, the date “new controls
20

21   were implemented.” The expanded search resulted in an increase to 870 affected

22   homeowners, of which approximately 545 experienced foreclosures. In addition, Wells
23
     Fargo described the review, which included a review of its modification tools, as
24
     “ongoing.”
25

26


     CLASS ACTION COMPLAINT- 7                                        KELLER ROHRBACK L.L.P.
                                                                       1201 THIRD AVENUE, SUITE 3200
                                                                          SEATTLE, W A 98101-3052
                                                                         TELEPHONE: (206) 623-1900
                                                                          FACSIMILE: (206) 623-3384
          Case 2:19-cv-00052-TOR      ECF No. 1     filed 02/15/19    PageID.8 Page 8 of 26



 1          22.    Plaintiffs believe that Wells Fargo has not informed all victims of the
 2   mortgage software glitch that they are affected and that some victims must contact Wells
 3
     Fargo directly to determine they were affected.
 4
            23.    Wells Fargo set aside $8 million to attempt to remediate customers who
 5

 6   were affected by the calculation error. It has not announced if additional funds have been
 7   allocated to address the expanding class of affected consumers.
 8
            24.    The Coordeses and consumers like them, affected by the error and not
 9
     given their rightfully-deserved modification, face a variety of harms, whether or not they
10

11   actually experienced foreclosure. These consequences include: increased borrowing
12   costs, loss of equity, eviction and other foreclosure-related fees, legal fees, devastating
13
     impacts to their consumer credit, and incidental costs related to the sudden need to move.
14
     Wells Fargo’s remediation program does not fully compensate the Coordeses or those
15

16   similarly situated for all the injuries Wells Fargo has caused them, injuries that this
17   lawsuit can redress.
18
     C.     Plaintiffs Monty and Michelle Coordes’ Experience
19
            25.    In 2005, the Coordeses built a new home in Spokane, Washington, that was
20

21   secured by a mortgage loan of $198,400. In 2007, the loan was acquired by Wells Fargo,

22   and the Coordeses continued to make mortgage payments as normal. At this time, the
23
     Coordeses both had consumer credit scores in excess of 700.
24
            26.    As a result of the economic downturn, Mr. Coordes’s position as an aircraft
25

26   program manager was eliminated by his company in February 2010. Immediately upon


     CLASS ACTION COMPLAINT- 8                                       KELLER ROHRBACK L.L.P.
                                                                       1201 THIRD AVENUE, SUITE 3200
                                                                          SEATTLE, W A 98101-3052
                                                                        TELEPHONE: (206) 623-1900
                                                                         FACSIMILE: (206) 623-3384
        Case 2:19-cv-00052-TOR        ECF No. 1    filed 02/15/19   PageID.9 Page 9 of 26



 1   the loss of Mr. Coordes’ job, the Coordeses contacted Wells Fargo to obtain a mortgage
 2   modification under HAMP. A modification would have allowed the Coordeses to
 3
     continue making reduced payments using Ms. Coordes’s salary and Mr. Coordes’s
 4
     unemployment benefits until he was able to obtain new employment. The Bank advised
 5

 6   them that they would need to miss three payments before they could qualify for relief.
 7   Despite concerns for their credit, the Coordeses deliberately missed the requisite three
 8
     payments and filed for a mortgage modification with Wells Fargo in spring 2010.
 9
            27.    Throughout 2010, the Coordeses continued to pursue the mortgage
10

11   modification, but they experienced significant communication challenges with Wells
12   Fargo. The bank repeatedly requested the same documents and information about their
13
     finances.
14
            28.    Despite over a year of negotiations with Wells Fargo to have their mortgage
15

16   loan modified, in September 2011 the Coordeses received notice from Wells Fargo that
17   their home was being foreclosed and would be sold at auction. Alarmed that their home
18
     would be unexpectedly taken from them, the Coordeses fought to retain their home, but
19
     Wells Fargo was unresponsive. Finally, in January 2012, the home was sold at auction,
20

21   and the Coordeses were forced to move into a rental house.

22          29.    Over six years later, in September 2018, the Coordeses began to receive
23
     phone calls from Wells Fargo representatives. In these calls, Wells Fargo acknowledged
24
     the computer error that resulted in the improper rejection of the Coordeses’ modification
25

26   application. Shortly after, the Coordeses received a notice dated September 11, 2018, that


     CLASS ACTION COMPLAINT- 9                                      KELLER ROHRBACK L.L.P.
                                                                     1201 THIRD AVENUE, SUITE 3200
                                                                        SEATTLE, W A 98101-3052
                                                                      TELEPHONE: (206) 623-1900
                                                                       FACSIMILE: (206) 623-3384
       Case 2:19-cv-00052-TOR        ECF No. 1     filed 02/15/19   PageID.10 Page 10 of 26



 1   said:
 2

 3

 4

 5

 6

 7

 8

 9

10           30.    Attached to the letter was a check for $15,000. The Coordeses believe that
11   the $15,000 check is far from adequate compensation for the loss of their home and the
12
     other injuries sustained due to Wells Fargo’s misconduct. To try to receive appropriate
13
     compensation, the Coordeses undertook mediation with Wells Fargo in November 2018.
14

15   Wells Fargo provided a modest payment of $25,000, but Wells Fargo was unwilling to
16   provide full and fair relief for the injuries suffered by the Coordeses as a result of Wells
17
     Fargo’s admitted wrongful conduct.
18
                             V.     CLASS ACTION ALLEGATIONS
19

20           31.    This matter is brought by the Coordeses on behalf of themselves and those

21   similarly situated, under Federal Rules of Civil Procedure 23(b)(2) and 23(b)(3). The
22
     Class that the Coordeses seek to represent is defined at this time as:
23
             All persons who sought a mortgage modification from Wells Fargo
24           between April 13, 2010, and October 20, 2015, and were denied due to an
25           error acknowledged by Wells Fargo in Wells Fargo’s mortgage
             underwriting software. The Class includes, but is not limited to, persons to
26           whom Wells Fargo sent or should have sent the notice referred to in
             paragraph 29.
     CLASS ACTION COMPLAINT- 10                                      KELLER ROHRBACK L.L.P.
                                                                       1201 THIRD AVENUE, SUITE 3200
                                                                          SEATTLE, W A 98101-3052
                                                                        TELEPHONE: (206) 623-1900
                                                                         FACSIMILE: (206) 623-3384
       Case 2:19-cv-00052-TOR         ECF No. 1       filed 02/15/19   PageID.11 Page 11 of 26



 1          32.    Excluded from the Class are Wells Fargo’s officers, directors, and
 2   employees; the judicial officers and associated court staff assigned to this case; and the
 3
     immediate family members of such officers and staff. The Coordeses reserve the right to
 4
     amend the class definition based on information obtained in discovery.
 5

 6          33.    Numerosity: The members of the Class are so numerous that joinder of all
 7   members would be impractical. The proposed Class contains at least 870 members by
 8
     Wells Fargo’s own admission. Wells Fargo is the nation’s second largest home lender.
 9
     The precise number of class members can be ascertained through discovery, which will
10

11   include Defendants’ underwriting and other records.
12          34.    Commonality and Predominance: Common questions of law and fact
13
     predominate over any questions affecting only individual members of the Class.
14
            35.    For the Coordeses and the Class, the common legal and factual questions
15

16   include, but are not limited to the following:
17                 A.     Whether Wells Fargo has engaged in unconscionable acts or
18
            practices and unfair or deceptive acts or practices with the incorrect denial of
19
            mortgage modification applications for qualified applicants;
20

21                 B.     Whether Wells Fargo violated the federal statutes enumerated in the

22          causes of action below;
23
                   C.     Whether Wells Fargo has been unjustly enriched;
24
                   D.     Whether Wells Fargo breached the implied covenant of good faith
25

26          and fair dealing;


     CLASS ACTION COMPLAINT- 11                                        KELLER ROHRBACK L.L.P.
                                                                         1201 THIRD AVENUE, SUITE 3200
                                                                            SEATTLE, W A 98101-3052
                                                                          TELEPHONE: (206) 623-1900
                                                                           FACSIMILE: (206) 623-3384
       Case 2:19-cv-00052-TOR        ECF No. 1     filed 02/15/19    PageID.12 Page 12 of 26



 1                 E.      Whether Wells Fargo acted in a timely fashion to disclose the error
 2          in its mortgage loan modification underwriting software;
 3
                   F.      Whether, because of Wells Fargo’s conduct, the Coordeses and the
 4
            Class have suffered damages; and if so, the appropriate amount thereof; and
 5

 6                 G.      Whether, because of Wells Fargo’s misconduct, the Coordeses and
 7          the Class are entitled to equitable and declaratory relief, and if so, the nature of
 8
            such relief.
 9
            36.    Membership of the class may be determined through Wells Fargo’s records,
10

11   including loss mitigation records like loan modification application, which are stored on
12   third party “Mortgage Service Platform” used by Wells Fargo.
13
            37.    Typicality: The Coordeses claims are typical of the claims of the members
14
     of the Class. The Coordeses and all the members of the Class have been injured by the
15

16   same wrongful practices of Wells Fargo, by Wells Fargo’s own admission. The
17   Coordeses’ claims arise from the same practices and course of conduct that give rise to
18
     the claims of the members of the Class and are based on the same legal theories.
19
            38.    Adequacy: The Coordeses are representatives who will fully and
20

21   adequately assert and protect the interests of the Class and have retained class counsel

22   who are experienced and qualified in prosecuting class actions. Neither the Coordeses nor
23
     their attorneys have any interests contrary to or in conflict with the Class.
24
            39.    Superiority: A class action is superior to all other available methods of the
25

26   fair and efficient adjudication of this lawsuit because individual litigation of the claims of


     CLASS ACTION COMPLAINT- 12                                      KELLER ROHRBACK L.L.P.
                                                                        1201 THIRD AVENUE, SUITE 3200
                                                                           SEATTLE, W A 98101-3052
                                                                         TELEPHONE: (206) 623-1900
                                                                          FACSIMILE: (206) 623-3384
       Case 2:19-cv-00052-TOR          ECF No. 1    filed 02/15/19   PageID.13 Page 13 of 26



 1   all members of the Class is economically unfeasible and procedurally impracticable.
 2   While the aggregate damages sustained by the Class are likely to be in the millions of
 3
     dollars, the individual damages incurred by each Class member are too small to warrant
 4
     the expense of individual suits. The likelihood of individual Class members prosecuting
 5

 6   their own separate claims is remote, and even if every member of the Class could afford
 7   individual litigation, the court system would be unduly burdened by individual litigation
 8
     of such cases.
 9
            40.       Further, individual members of the Class do not have a significant interest
10

11   in individually controlling the prosecution of separate actions, and individualized
12   litigation would also result in varying, inconsistent, or contradictory judgments and
13
     would magnify the delay and expense to all parties and the court system because of
14
     multiple trials of the same factual and legal issues. Plaintiffs know of no difficulty to be
15

16   encountered in the managements of this action that would preclude its maintenance as a
17   class action. In addition, Wells Fargo has acted or refused to act on grounds generally
18
     applicable to the Class and, as such, final injunctive relief or corresponding declaratory
19
     relief with regard to the members of the Class as a whole is appropriate.
20

21          41.       Wells Fargo has, or has access to, address and/or other contact information

22   for the members of the Class, which may be used to provide notice of the pendency of
23
     this action.
24
          VI.       TOLLING OF ANY APPLICABLE STATUES OF LIMITATIONS
25

26          A.        Discovery Rule


     CLASS ACTION COMPLAINT- 13                                      KELLER ROHRBACK L.L.P.
                                                                        1201 THIRD AVENUE, SUITE 3200
                                                                           SEATTLE, W A 98101-3052
                                                                         TELEPHONE: (206) 623-1900
                                                                          FACSIMILE: (206) 623-3384
       Case 2:19-cv-00052-TOR        ECF No. 1      filed 02/15/19   PageID.14 Page 14 of 26



 1          42.    The discovery rule delays the date on which a statute of limitations starts to
 2   run. Despite their diligence, the Coordeses and Class members did not discover and could
 3
     not have discovered the facts that form the basis for their causes of actions. Specifically,
 4
     the Coordeses and the Class members had no ability to know that their mortgage
 5

 6   modification requests were rejected due to an internal fault in Wells Fargo’s private
 7   mortgage loan modification software.
 8
            43.    Wells Fargo did not reveal that its own software was the source of the
 9
     foreclosure glitch until its filing with the SEC on August 3, 2018. Further, the Coordeses
10

11   did not learn of the error generally, or specifically that it applied to them, until Wells
12   Fargo contacted them in September 2018.
13
            44.    There is no reasonable expectation, including with the use of due diligence,
14
     that Coordeses or the Class members should or could have suspected their mortgage
15

16   modification denials and subsequent foreclosures were the result of internal software
17   errors. The Coordeses and the Class members had the reasonable expectation that Wells
18
     Fargo’s internally-developed software functioned properly.
19
            45.    Any statutes of limitations otherwise applicable to any claim asserted have
20

21   been tolled under the discovery rule by the inability of the Plaintiffs to have a reasonable

22   opportunity to discover the unlawful injury giving rise to this complaint until they were
23
     contacted by Wells Fargo on or about September 2018.
24
            B.     Equitable Tolling
25

26


     CLASS ACTION COMPLAINT- 14                                       KELLER ROHRBACK L.L.P.
                                                                        1201 THIRD AVENUE, SUITE 3200
                                                                           SEATTLE, W A 98101-3052
                                                                         TELEPHONE: (206) 623-1900
                                                                          FACSIMILE: (206) 623-3384
       Case 2:19-cv-00052-TOR        ECF No. 1     filed 02/15/19    PageID.15 Page 15 of 26



 1          46.    Equitable tolling pauses the statute of limitations after it has already begun.
 2   The Coordeses were aware of their injury – the foreclosure of their beloved home was
 3
     clear evidence – however, as described above, they lacked the ability to determine that
 4
     their injuries were, in fact, the result of wrongdoing by Wells Fargo. It was not until
 5

 6   Wells Fargo contacted them – nearly seven years after their loss – that they learned their
 7   injury was the result of Wells Fargo’s misconduct. No reasonable plaintiff would have
 8
     known of their valid claim during the statute of limitations.
 9
            47.    Because there was excusable delay by the Coordeses and the Class
10

11   members for bringing their claims until they were contacted by Wells Fargo on or about
12   September 2018, any statutes of limitations have been tolled by the doctrine of equitable
13
     tolling until the discovery of the conduct giving rise to this complaint.
14

15
            C.     Estoppel

16          48.     Wells Fargo was under a continuous duty to notify the Coordeses and the

17   Class members of the error in its mortgage underwriting software upon discovery in
18
     October 2015. Yet, even though the problems occurred between April 13, 2010, and
19
     October 20, 2015, Wells Fargo concealed the problem until August 3, 2018 when it
20

21   acknowledged the problem in its 10-Q filing. Even with the revelation of the glitch, the

22   Coordeses and the Class members could not determine that they were victims until they
23
     were contacted by Wells Fargo, which occurred on or about September 2018.
24
            49.    Wells Fargo did not re-evaluate the denied modifications and admit its error
25

26   to the affected consumers, including the Coordeses, for almost three years after discovery


     CLASS ACTION COMPLAINT- 15                                      KELLER ROHRBACK L.L.P.
                                                                       1201 THIRD AVENUE, SUITE 3200
                                                                          SEATTLE, W A 98101-3052
                                                                        TELEPHONE: (206) 623-1900
                                                                         FACSIMILE: (206) 623-3384
       Case 2:19-cv-00052-TOR         ECF No. 1     filed 02/15/19   PageID.16 Page 16 of 26



 1   of the internal software error. Instead, Wells Fargo concealed its mistake, thus preventing
 2   the Coordeses and the Class members from pursuing relief earlier under the law. This
 3
     lengthy delay compounded harm to the Coordeses and the Class members. Because of
 4
     Wells Fargo’s concealment of the glitch, the Coordeses and Class Members did not and
 5

 6   could not know of the existence of their claims.
 7          50.    Based on the foregoing, Wells Fargo is estopped from relying on any
 8
     statutes of limitations in defense of this action.
 9
                                    VII.   CAUSES OF ACTION
10

11
                                 FIRST CAUSE OF ACTION
12        Violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.
                          Asserted on Behalf of Plaintiffs and the Class
13

14          51.    Plaintiffs incorporate by reference every prior and subsequent allegation of

15   this Complaint as if fully restated here.
16
            52.    Plaintiffs Monty and Michelle Coordes bring this claim on their own behalf
17
     and on behalf of each member of the Class described above.
18

19          53.    The Fair Debt Collection Practices Act (FDCPA) prohibits debt collectors

20   from using unfair or unconscionable methods to collect or attempt to collect debts. 15
21
     U.S.C. § 1692f.
22
            54.    The Coordeses are defined as consumers under 15 U.S.C. § 1692a(3).
23

24          55.    Wells Fargo is defined as a creditor under 15 U.S.C. § 1692a(4) and as a

25   debt collector under 15 U.S.C. § 1692a(6).
26


     CLASS ACTION COMPLAINT- 16                                      KELLER ROHRBACK L.L.P.
                                                                       1201 THIRD AVENUE, SUITE 3200
                                                                          SEATTLE, W A 98101-3052
                                                                        TELEPHONE: (206) 623-1900
                                                                         FACSIMILE: (206) 623-3384
       Case 2:19-cv-00052-TOR        ECF No. 1     filed 02/15/19   PageID.17 Page 17 of 26



 1          56.    The mortgage loans at issue here were debts primarily for personal, family,
 2   or household purposes, as defined by 15 U.S.C. § 1692a(5).
 3
            57.    In violation of 15 U.S.C. § 1692f, Wells Fargo engaged in unfair or
 4
     unconscionable means to collect a debt, including, but not limited to, incorrectly
 5

 6   calculating fees associated with the Coordeses and the Class members’ mortgage
 7   modification applications and improperly rejecting their applications. The Coordeses and
 8
     the Class members were eligible for and should have received modifications, but Wells
 9
     Fargo used an unfair or unconscionable method to deny the relief, ultimately resulting in
10

11   unnecessary foreclosures for more than half of the Class, including the Coordeses.
12          58.    By representing that the Coordeses and the Class members were not
13
     eligible for a modification to their mortgages, a statement which Wells Fargo now admits
14
     was false, Wells Fargo used a false, deceptive, or misleading representation or means in
15

16   connection with the collection of a debt, in violation of 15 U.S.C. § 1692e.
17          59.    FDPCA also prohibits “[t]aking or threatening to take any nonjudicial
18
     action to effect dispossession” if “there is no present right to possession of the property
19
     claimed as collateral through an enforceable security interest.” 15 U.S.C. § 1692g(6)(A).
20

21   The Coordeses and the Class members, by Wells Fargo’s own admission, were eligible

22   for and should have received mortgage modifications. Thus, Wells Fargo had neither the
23
     right to threaten nor to subsequently take nonjudicial foreclosure action on the borrowers’
24
     properties, in violation of 15 U.S.C. § 1692g(6)(A).
25

26


     CLASS ACTION COMPLAINT- 17                                     KELLER ROHRBACK L.L.P.
                                                                       1201 THIRD AVENUE, SUITE 3200
                                                                          SEATTLE, W A 98101-3052
                                                                        TELEPHONE: (206) 623-1900
                                                                         FACSIMILE: (206) 623-3384
       Case 2:19-cv-00052-TOR        ECF No. 1     filed 02/15/19   PageID.18 Page 18 of 26



 1          60.    Wells Fargo is liable to the Coordeses and each of the Class members for
 2   actual damages pursuant to 15 U.S.C. § 1692k(a)(1), statutory damages in the amount of
 3
     $1,000 pursuant to 15 U.S.C. § 1692k(a)(2)(A), and reasonable attorney fees and costs
 4
     pursuant to 15 U.S.C. § 1692k(a)(3).
 5

 6                               SECOND CAUSE OF ACTION
                  Violation of the Truth in Lending Act, 16 U.S.C. 1601, et seq.
 7                        Asserted on Behalf of Plaintiffs and the Class
 8
            61.     Plaintiffs incorporate by reference every prior and subsequent allegation of
 9
     this Complaint as if fully restated here.
10

11          62.    Plaintiffs Monty and Michelle Coordes bring this claim on their own behalf

12   and on behalf of each member of the Class described above.
13
            63.    The Truth in Lending Act (TILA) recognizes mortgage modification plans
14
     as a solution for borrowers facing economic hardship. It defines a “qualified loss
15

16   mitigation plan” to include trial loan modifications, as requested by the Coordeses and

17   the Class members here. 15 U.S.C. § 1639a(f)(1)(A).
18
            64.    TILA also provides specific duties to servicers of residential mortgages. 15
19
     U.S.C. § 1639a. Among these duties is for a servicer to “reasonably determine[] . . . that
20

21   the application of such qualified loss mitigation plan to a mortgage . . . will likely provide

22   an anticipated recovery on the outstanding principal mortgage debt that will exceed the
23
     anticipated recovery through foreclosure[].” 15 U.S.C. § 1639a(a)(2)(C).
24
            65.    Wells Fargo is a creditor under TILA pursuant to 15 U.S.C. § 1602(g).
25

26


     CLASS ACTION COMPLAINT- 18                                      KELLER ROHRBACK L.L.P.
                                                                       1201 THIRD AVENUE, SUITE 3200
                                                                          SEATTLE, W A 98101-3052
                                                                        TELEPHONE: (206) 623-1900
                                                                         FACSIMILE: (206) 623-3384
       Case 2:19-cv-00052-TOR         ECF No. 1    filed 02/15/19   PageID.19 Page 19 of 26



 1            66.    The Coordeses and Class members are consumers under 15 U.S.C. §
 2   1602(i).
 3
              67.    Wells Fargo did not fulfill its duty under TILA. Wells Fargo did not
 4
     reasonably determine that the applications of the Coordeses and the Class members
 5

 6   would not provide the anticipated recovery of the outstanding principal mortgage debt.
 7   Wells Fargo has even admitted that if it had properly evaluated the applications, the
 8
     Coordeses and the Class members would have qualified under the terms set forth in
 9
     TILA.
10

11            68.    The Coordeses and the Class members have been injured and suffered
12   monetary losses, including the value of their homes, because of Wells Fargo’s violations
13
     of TILA.
14
              69.    Pursuant to 15 U.S.C. § 1640, Wells Fargo is liable for actual and/or
15

16   statutory damages, in an amount to be determined by the Court, plus attorneys’ fees and
17   costs.
18
                                     THIRD CAUSE OF ACTION
19                  Violation of the Consumer Protection Act, RCW 19.86, et seq.
                          Asserted on Behalf of Washington Class Members
20

21            70.    Plaintiffs incorporate by reference every prior and subsequent allegation of

22   this Complaint as if fully restated here.
23
              71.    Plaintiffs Monty and Michelle Coordes bring this claim on their own behalf
24
     and on behalf of each Washington member of the Class described above.
25

26


     CLASS ACTION COMPLAINT- 19                                     KELLER ROHRBACK L.L.P.
                                                                       1201 THIRD AVENUE, SUITE 3200
                                                                          SEATTLE, W A 98101-3052
                                                                        TELEPHONE: (206) 623-1900
                                                                         FACSIMILE: (206) 623-3384
       Case 2:19-cv-00052-TOR        ECF No. 1    filed 02/15/19   PageID.20 Page 20 of 26



 1          72.    The Consumer Protection Act is codified at RCW 19.86 et seq. (CPA). The
 2   CPA establishes a comprehensive framework for redressing consumer protection
 3
     violations. As Washington consumers, the Coordeses and the Class members can enforce
 4
     the CPA and recover damages. RCW 19.86.090. The conduct at issue in this case falls
 5

 6   within the scope of the CPA.
 7          73.    The CPA prohibits unfair methods of competition and unfair or deceptive
 8
     acts or practices in the conduct of any trade or commerce. Defendants engaged in unfair
 9
     and/or deceptive conduct by improperly rejecting the mortgage modification applications
10

11   of the Coordeses and the Class members who qualified for and should have received
12   modification. As a result, the Coordeses and the Class members suffered economic
13
     damage, home foreclosure in some cases, and damage to their consumer credit reports.
14
            74.    Wells Fargo further engaged in unfair and deceptive acts or practices by
15

16   withholding the knowledge of error that triggered the improper rejection of the mortgage
17   modification applications for nearly three years after learning of and correcting the error.
18
            75.    Due to Defendants’ unfair and deceptive acts or practices, the Coordeses
19
     and the Class Members suffered damage to their consumer credit, limiting their future
20

21   ability to obtain lines of credit, including mortgages. Some Class members were forced to

22   file bankruptcy as a result of Defendants’ actions. Many Class members, including the
23
     Coordeses, suffered foreclosure and lost their homes. Defendants should have reasonably
24
     known upon discovery of the software error that the resulting harm would continue for
25

26


     CLASS ACTION COMPLAINT- 20                                     KELLER ROHRBACK L.L.P.
                                                                      1201 THIRD AVENUE, SUITE 3200
                                                                         SEATTLE, W A 98101-3052
                                                                       TELEPHONE: (206) 623-1900
                                                                        FACSIMILE: (206) 623-3384
       Case 2:19-cv-00052-TOR        ECF No. 1       filed 02/15/19   PageID.21 Page 21 of 26



 1   several years, yet Defendants withheld the information and did not act to repair the credit
 2   reports of the Coordeses or Class Members or otherwise remedy the wrongdoing.
 3
            76.    As a direct and proximate cause of each of Defendants’ unfair and
 4
     deceptive conduct: (i) the Coordeses and the Class members have sustained and continue
 5

 6   to sustain injuries and (ii) pursuant to RCW 19.86.090, the Coordeses and the Class
 7   members are entitled to actual and treble damages in amounts to be determined at trial,
 8
     attorneys’ fees and costs, and all other relief available under the CPA.
 9
                               FOURTH CAUSE OF ACTION
10
                  Breach of Implied Covenant of Good Faith and Fair Dealing
11                       Asserted on Behalf of Plaintiffs and the Class
12          77.    Plaintiffs incorporate by reference every prior and subsequent allegation of
13
     this Complaint as if fully restated here.
14
            78.    Plaintiffs Monty and Michelle Coordes bring this claim on their own behalf
15

16   and on behalf of each member of the Class described above.

17          79.    Mortgage modification programs were specifically created to assist
18
     qualified borrowers experiencing financial hardship. The Coordeses and the Class
19
     members entered in negotiations for modifications with the expectation of good faith and
20

21   fair dealing by Wells Fargo.

22          80.    Wells Fargo did not act in a manner consistent with the borrowers’
23
     objectively reasonable expectations. Wells Fargo dragged the process out for an extended
24
     duration and ultimately denied the applications for mortgage modification, despite the
25

26   borrowers actually qualifying for the relief.


     CLASS ACTION COMPLAINT- 21                                       KELLER ROHRBACK L.L.P.
                                                                        1201 THIRD AVENUE, SUITE 3200
                                                                           SEATTLE, W A 98101-3052
                                                                         TELEPHONE: (206) 623-1900
                                                                          FACSIMILE: (206) 623-3384
       Case 2:19-cv-00052-TOR        ECF No. 1     filed 02/15/19   PageID.22 Page 22 of 26



 1          81.     To further compound the problem, by its own admission, Wells Fargo
 2   discovered the error in October 2015. It made no efforts for several years to notify the
 3
     Coordeses or the Class members that their mortgage modification may have been
 4
     improperly denied. During this period, the Coordeses and Class members were left to
 5

 6   suffer with the continuing financial effects of foreclosure.
 7          82.     As a result, the Coordeses and the Class members are entitled to damages
 8
     on their breach of covenant of good faith and fair dealing claim in an amount to be
 9
     proven at trial.
10

11                                FIFTH CAUSE OF ACTION
                                       Unjust Enrichment
12                         Asserted on Behalf of Plaintiffs and the Class
13
            83.     Plaintiffs incorporate by reference every prior and subsequent allegation of
14
     this Complaint as if fully restated here.
15

16          84.     Plaintiffs Monty and Michelle Coordes bring this claim on their own behalf

17   and on behalf of each member of the Class described above.
18
            85.     Wells Fargo denied the Coordeses and the Class members the mortgage
19
     modification relief they were qualified to receive and in turn was unjustly enriched by
20

21   penalties, fees, and other charges resulting from the financial implications of the denial of

22   mortgage modifications, including foreclosure.
23
            86.     Allowing Wells Fargo to retain the fees and other benefits it received from
24
     the foreclosures and/or the denial of the modifications is unjust because they were
25

26   obtained as the result of unlawful, unfair, or fraudulent practices. Wells Fargo should be


     CLASS ACTION COMPLAINT- 22                                     KELLER ROHRBACK L.L.P.
                                                                      1201 THIRD AVENUE, SUITE 3200
                                                                         SEATTLE, W A 98101-3052
                                                                       TELEPHONE: (206) 623-1900
                                                                        FACSIMILE: (206) 623-3384
         Case 2:19-cv-00052-TOR       ECF No. 1     filed 02/15/19   PageID.23 Page 23 of 26



 1   held accountable for its misconduct, including the subsequent refusal to timely reveal the
 2   issue and allowing Wells Fargo to retain the benefits defeats society’s reasonable
 3
     expectations of mortgage loan contracts and the federal government’s purpose in enacting
 4
     mortgage modification relief programs such as HAMP.
 5

 6            87.    As a result, the Coordeses and the Class members are entitled to damages
 7   on their unjust enrichment claim in an amount to be proven at trial.
 8
                                   SIXTH CAUSE OF ACTION
 9                                          Negligence
                            Asserted on Behalf of Plaintiffs and the Class
10

11            88.    Plaintiffs incorporate by reference every prior and subsequent allegation of

12   this Complaint as if fully restated here.
13
              89.    Plaintiffs Monty and Michelle Coordes bring this claim on their own behalf
14
     and on behalf of each member of the Class described above.
15

16            90.    Independent from the contractual obligations outlined in the mortgage

17   contract and subsequent request for a modification under the HAMP program to their
18
     mortgages,2 Wells Fargo owed the Coordeses and the Class members a duty to exercise
19
     reasonable care in the modification process.
20

21            91.    As Wells Fargo chose to develop its own software program to determine

22   applicants’ eligibility for modification, Wells Fargo owed the Coordeses and the Class
23

24

25

26   2
         Plaintiffs do not seek suit to enforce the terms of HAMP, including contractual rights.

     CLASS ACTION COMPLAINT- 23                                      KELLER ROHRBACK L.L.P.
                                                                       1201 THIRD AVENUE, SUITE 3200
                                                                          SEATTLE, W A 98101-3052
                                                                        TELEPHONE: (206) 623-1900
                                                                         FACSIMILE: (206) 623-3384
       Case 2:19-cv-00052-TOR         ECF No. 1    filed 02/15/19   PageID.24 Page 24 of 26



 1   members a duty to exercise reasonable care in the development and execution of these
 2   software programs.
 3
            92.      Wells Fargo breached this duty of care by developing and using software
 4
     that did not perform correctly because it overcalculated the amount of attorneys’ fees that
 5

 6   were used in the determination of applicants’ eligibility. Because of the software was
 7   negligently designed and implemented, Wells Fargo denied modification applications that
 8
     the Coordeses and Class members should have received. These denials were based not on
 9
     the materials within the mortgage contracts or modification applications, but exclusively
10

11   on Wells Fargo’s negligently designed and implemented software.
12          93.      The breach of this duty was the direct and proximate cause of harm to the
13
     Coordeses and the Class members.
14
            94.      As a result, the Coordeses and the Class members are entitled to damages in
15

16   an amount to be proven at trial.
17                                VIII. REQUEST FOR RELIEF
18
            The Coordeses, individually and on behalf of all others similarly situated, request
19
     judgments against Defendants as follows:
20

21                   A.    For an order certifying the Class under FED. R. CIV. P. 23(b)(2) and

22          23(b)(3) and appointing the Coordeses as representatives of the Class and
23
            appointing the lawyers and law firm representing the Coordeses as counsel for the
24
            Class;
25

26                   B.    Notifying the Class according to FED. R. CIV. P. 23(c);


     CLASS ACTION COMPLAINT- 24                                     KELLER ROHRBACK L.L.P.
                                                                      1201 THIRD AVENUE, SUITE 3200
                                                                         SEATTLE, W A 98101-3052
                                                                       TELEPHONE: (206) 623-1900
                                                                        FACSIMILE: (206) 623-3384
      Case 2:19-cv-00052-TOR          ECF No. 1   filed 02/15/19   PageID.25 Page 25 of 26



 1                C.     Declaring Wells Fargo’s actions to be unlawful;
 2                D.     For all recoverable compensatory, statutory, and other damages
 3
           sustained by the Coordeses and the Class, including disgorgement, unjust
 4
           enrichment, and all other relief allowed under applicable law;
 5

 6                E.     Granting the Coordeses and the Class awards of restitution and/or
 7         disgorgement of Wells Fargo’s profits from its unfair and unlawful practices
 8
           described above;
 9
                  F.     For injunctive relief;
10

11                G.     For costs;
12                H.     For both pre-judgment and post-judgment interest on any amounts
13
           awarded;
14
                  I.     For treble damages insofar as they are allowed by applicable laws;
15

16                J.     For appropriate individual relief as requested above;
17                K.     For payment of attorneys’ fees and expert fees as may be allowable
18
           under applicable law; and
19
                  L.     For such other and further relief, including declaratory relief, as the
20

21         Court may deem proper.

22                            IX.     DEMAND FOR JURY TRIAL
23
           Plaintiffs hereby demand a trial by jury on all issues so triable.
24

25   DATED this 15th day of February, 2019.
26


     CLASS ACTION COMPLAINT- 25                                     KELLER ROHRBACK L.L.P.
                                                                      1201 THIRD AVENUE, SUITE 3200
                                                                         SEATTLE, W A 98101-3052
                                                                       TELEPHONE: (206) 623-1900
                                                                        FACSIMILE: (206) 623-3384
      Case 2:19-cv-00052-TOR   ECF No. 1   filed 02/15/19   PageID.26 Page 26 of 26



 1                                  By: s/ Derek W. Loeser
                                    Derek W. Loeser, WSBA #24274
 2
                                    Gretchen Freeman Cappio, WSBA #29576
 3                                  KELLER ROHRBACK L.L.P.
                                    1201 Third Avenue, Suite 3200
 4                                  Seattle, WA 98101-3052
 5
                                    Telephone: (206) 623-1900
                                    Facsimile: (206) 623-3384
 6
                                    Chanele N. Reyes, WSBA #46712
 7                                  KELLER ROHRBACK L.L.P.
 8                                  3101 N. Central Avenue, Suite 1400
                                    Phoenix, AZ 85012
 9                                  Telephone: (602) 248-0088
                                    Facsimile: (602) 248-2822
10

11                                  Matthew J. Preusch, pro hac vice forthcoming
                                    KELLER ROHRBACK L.L.P.
12                                  801 Garden Street, Suite 301
13                                  Santa Barbara, CA 93101
                                    Telephone: (805) 456-1496
14                                  Facsimile: (805) 456-1497
15
                                    Attorneys for Plaintiffs
16

17

18

19

20

21

22

23

24

25

26


     CLASS ACTION COMPLAINT- 26                             KELLER ROHRBACK L.L.P.
                                                               1201 THIRD AVENUE, SUITE 3200
                                                                  SEATTLE, W A 98101-3052
                                                                TELEPHONE: (206) 623-1900
                                                                 FACSIMILE: (206) 623-3384
